--------------------------------------------------------------------------------

Exhibit 10.10
 
AMENDED AND RESTATED
PARTICIPATION AGREEMENT
UNDER THE
NORTHEAST COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDED AND RESTATED PARTICIPATION AGREEMENT (the “Amended Participation
Agreement”) is entered into as of the 1st day of January 2010 by and between
NORTHEAST COMMUNITY BANK (the “Employer”), and Kenneth A. Martinek, an executive
of the Employer (the “Participant”).


RECITALS:


WHEREAS, the Employer has adopted the Northeast Community Bank Supplemental
Executive Retirement Plan (the “Plan”) effective as of January 1, 2006, and


WHEREAS, the Employer and the Participant have previously entered into a
Participation Agreement under the Plan and desire to make certain modifications
thereto


NOW, THEREFORE, in consideration of the foregoing and the agreements and
covenants set forth herein, the parties agree as follows:


1.             Definitions. Except as otherwise provided, or unless the context
otherwise requires, the terms used in this Amended Participation Agreement shall
have the same meanings as set forth in the Plan.


2.             Plan. Plan means the Northeast Community Bank Supplemental
Executive Retirement Plan, as the same may be altered or supplemented in any
validly executed Participation Agreement.


3.             Incorporation of Plan. The Plan, a copy of which is attached
hereto as Exhibit A, is hereby incorporated into this Amended Participation
Agreement as if fully set forth herein, and the parties hereby agree to be bound
by all of the terms and provisions contained in the Plan. The Participant hereby
acknowledges receipt of a copy of the Plan and, subject to the foregoing,
confirms his understanding and acceptance of all of the terms and conditions
contained therein.


4.             Effective Date of Participation. The effective date of the
Participant’s participation in the Plan shall be January 1, 2006 (the
“Participation Date”).


5.             Normal Retirement Age. The Participant’s Normal Retirement Age
for purposes of the Plan and this Participation Agreement is the later of the
date the Participant (i) attains age sixty (60) or (ii) completes twenty (20)
years of service.


6.             Year of Service. The Participant shall be credited with one year
of service for each twelve (12) month period the Participant has been employed
by the Employer, whether such employment began before or after the Participation
Date.


7.             Prohibition Against Funding. Should any investment be acquired in
connection with the liabilities assumed under this Plan and this Amended
Participation Agreement, it is expressly understood and agreed that the
Participants and Beneficiaries shall not have any right with respect to, or
claim against, such assets, nor shall any such purchase be construed to create a
trust of any kind

 
 

--------------------------------------------------------------------------------

 

or a fiduciary relationship between the Employer and the Participants, their
Beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged and unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of ERISA. The Participant shall be required to look to the provisions
of the Plan and to the Employer itself for enforcement of any and all benefits
due under this Amended Participation Agreement, and, to the extent the
Participant acquires a right to receive payment under the Plan and this Amended
Participation Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Employer. The Employer shall be designated the
owner and beneficiary of any investment acquired in connection with its
obligation under the Plan and this Amended Participation Agreement.


8.             Provisions Related to SERP Benefit.


 
(a)
Normal Retirement SERP Benefit. Upon the Participant’s termination of employment
upon or after attaining Normal Retirement Age, the Participant shall receive an
annual benefit of fifty percent (50%) of the Participant’s final average base
salary over the immediately preceding full thirty-six (36) calendar months prior
to termination of employment, paid for the period and on the terms provided
herein. The Participant’s base salary calculation shall be provided by
Employer’s payroll department.



 
(b)
Early Retirement SERP Benefit.  In the event the Participant terminates
employment prior to attaining age sixty (60) but after completing at least
twenty (20) years of service, the Participant shall receive the SERP Benefit
described in Paragraph 8(a), reduced by .25% for each month by which the
Participant’s age at termination of employment is less than the Normal
Retirement Age.



 
(c)
Form of SERP Benefit Payment. Subject to the restrictions of Section 4.3 of the
Plan, the annual SERP Benefit shall be paid in equal monthly installments
beginning not later than thirty (30) days after the Participant’s termination
date until all benefits are fully paid.  The annual SERP Benefit shall be paid
for the greater of (i) the Participant’s life or (ii) fifteen (15) years,
following the Participant’s Normal Retirement, eligible Early Retirement, or
termination of employment by reason of disability (with payments beginning at
age 65 if the Participant terminates employment due to disability).



 
(d)
Post-Retirement Death Benefit. The Participant’s annual SERP Benefit shall be
payable for a minimum period of fifteen (15) years. In the event that the
Participant dies during the minimum fifteen (15) year SERP Benefit payment
period, the Participant’s Beneficiary, as designated pursuant to this
Participation Agreement, will continue to receive such payments until the
minimum benefits are fully paid.



 
(e)
Pre-Retirement Death Benefit. In the event of the Participant’s death prior to
Normal Retirement, the Participant’s Beneficiary(ies) shall be entitled to a
pre-retirement death benefit equal to the actuarial equivalent (calculated as
described in Paragraph 8(g) below) of the unreduced SERP Benefit payment
described in Paragraph 8(a) of this Agreement. This benefit shall be distributed
to the Participant’s Beneficiary(ies) in a lump sum amount as soon as
administratively feasible upon Employer notification.



 
(f)
Disability SERP Benefit. In the event of the Participant’s termination of
employment by reason of disability, if the Participant has attained Normal
Retirement Age or is eligible for Early Retirement, the Participant shall
receive a SERP benefit determined under Paragraph 8(a) or 8(b), as
appropriate.  If the Participant has not attained Normal


 
 

--------------------------------------------------------------------------------

 

Retirement Age and is not eligible for Early Retirement on his termination date,
the Participant shall receive a SERP benefit equal to the value of the
Participant’s Accrued SERP Benefit, payable as provided in Paragraph 8(c) of
this Participation Agreement.  For purposes of this Participation Agreement and
the Plan, “disability” means that the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under a disability program covering employees of the
Employer.  The Administrator shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether the Participant
is disabled, and shall make such determination consistent with Section 409A.


 
(g)
Change of Control SERP Benefit.  In lieu of the benefit payable under any other
provision of this Participation Agreement and the Plan, but subject to the
restrictions of Section 4.3 of the Plan, upon the Participant’s termination of
employment (other than for Cause or by reason of his death) following a Change
of Control, the Participant shall receive the unreduced SERP Benefit described
in Paragraph 8(a) (i.e., a benefit determined without regard to the
Participant’s age or Years of Service) in the form of a lump sum payment that is
actuarially equivalent to the Normal Retirement benefit (calculated as of the
date of termination and using the discount rate specified in Code Section 1274
in effect for the period of termination).  Such payment shall be made to the
Participant (or his beneficiary) not later than thirty (30) days after the
Participant’s termination date.



9.             General Provisions


(a)            No Assignment.


No benefit under the Plan or this Amended Participation Agreement shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any such action shall be void for all
purposes of the Plan or this Amended Participation Agreement. No benefit shall
in any manner be subject to the debts, contracts, liabilities, engagements, or
torts of any person, nor shall it be subject to attachments or other legal
process for or against any person, except to such extent as may be required by
law.

 
 

--------------------------------------------------------------------------------

 

(b)            Headings.


The headings contained in the Amended Participation Agreement are inserted only
as a matter of convenience and for reference and in no way define, limit,
enlarge, or describe the scope or intent of this Plan nor in any way shall they
affect this Participation Agreement or the construction of any provision
thereof.


(c)            Terms.


Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.


(d)            Successors.


This Amended Participation Agreement shall be binding upon each of the parties
and shall also be binding upon their respective successors and the Employer’s
assigns.


(e)            Amendments.


This Participant Agreement may not be modified or amended, except by a duly
executed instrument in writing signed by the Employer and the Participant. The
subsequent amendment or termination of the Plan by the Employer shall not affect
the Participant’s rights under this Amended Participation Agreement.


IN WITNESS WHEREOF, each of the parties has caused this Amended and Restated
Participation Agreement to be executed as of the day first above written.




PARTICIPANT
 
NORTHEAST COMMUNITY BANK
                     
/s/ Kenneth A. Martinek
  /s/ Salvatore Randazzo   
Kenneth A. Martinek
 
By:
Salvatore Randazzo       
Title:
Executive Vice President & COO/CFO                  /s/ Arthur M. Levine       
By:  Arthur M. Levine       Title:  Audit Committee Chair             

 
 
 
 
 
 